The Honorable John W. "Bill" Ramsey State Representative P.O. Box 6 Prairie Grove, AR 72753
Dear Representative Ramsey:
This is response to your request for an opinion regarding a proposed amendment to the Arkansas school funding statutes. (A.C.A. 6-20-401, et seq.)  The portion of the amendment in question involves a proposed authorization for Arkansas school districts' pledge of revenue receipts (including the "40 percent holdback" of anticipated tax receipts) to secure current indebtedness.  You have asked, specifically, whether this proposal is constitutional.
It is my opinion that the proposed legislation attached to your request (sponsored by Senator Bell) contains no constitutional informities.  The following language of the Arkansas Supreme Court in the case of Special School District No. 60 v. Special School District No. 2, 181 Ark. 253, 25 S.W.2d 443 (1930) should be noted in this regard:
    Our Constitution makes it the duty of the Legislature to provide by general laws for the support of the common schools by taxes. Article 14,  3, of the Constitution.  this court has always recognized that the Legislature has full and complete power in the matter except as restricted by the Constitution. . . Our Legislature acts for itself, having in view the changing standards of education and the means of providing for the comfort and health of the pupils.
181 Ark. at 257.
We find no constitutional restriction applicable in this instance; and when viewed, additionally, in the context of the general presumption entered in favor of the constitutionality of legislative enactments (Stone v. State, 254 Ark. 1011, 1013,498 S.W.2d 634 (1973)), it may reasonably be concluded that the proposed amendment will withstand constitutional scrutiny.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.